DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022, has been entered.
 
Response to Arguments
	In view of the filing and approval of a Terminal Disclaimer filed February 3, 2022, the double patenting rejection is withdrawn.
	Applicant’s new claims are directed to treating a subject with atrial fibrillation or atrial flutter and normal sinus rhythm by administering IV sotalol at 96-140.8 mg prior to transitioning to oral sotalol.
	Applicant argues that Li teaches 1 mg/kg for 10 minutes then 4.5 mg/kg/day.
	Applicant argues that Batul’s Table 3 is only for refractory VT/VF and the dose taught by Batul is more rapid than claimed. 
	The examiner also cited Thomas for teaching safety and efficacy of rapidly infused sotalol.
	The examiner notes that the prior art is applied as a whole.  If slower administration and more rapid administration are both safe and efficacious, as taught by the prior art, it would be obvious to arrive at those endpoints and anything in between.  This is especially the case in view of sotalol’s dose linear pharmacokinetic parameters and dose being related to QTc.  The cited prior art establishes rapidly transitioning a claimed subject from IV to oral sotalol.  Secondary references are used to explain that more rapid infusion rates are also safe and effective.  Even further, the dose conversion ratio of oral to IV sotalol is well-known and the pharmacokinetic parameters are dose linear and QTc is dose related.
Ivaturi teaches and claims: a first infusion of 10 mg to 60 mg over 0.5 hours. See prior art claim 4.  Then, a second infusion can be over 0.5 hours after the start of the first infusion.  This second infusion of 10 to 40 mg over 0.5 hours.  This equates to 100 mg over 1 hour and falls within the scope of the instant claims.  Further, a third infusion of 10 mg to 30 mg starting 0.5 hours after the start of the second infusion is claimed. See prior art claims 12 and 13, e.g.  Thus, Ivaturi claims administering 100 mg over 1 hour and 130 mg over 1.5 hours.  While these administration may not be in a “single” IV dosage, the dosing regimen overlaps.
	Moreover, Li is cited to show that a loading dose of 1 mg/kg was well tolerated in children.
Batul explains that IV treatment with sotalol has potential for rapid onset treatment of supraventricular arrhythmias.  Studies in acute and persistent AF were studied at 1.5 mg/kg infusions.  These doses were safe and efficacious.
Thomas cited below also uses rapid loading doses of IV sotalol with noted safety and efficacy.
Batul advances our knowledges of the safety of IV sotalol infusion cited by Ivaturi and published in 2005, 2010, 2011, and earlier.  Batul explains that IV sotalol is approved to maintain sinus rhythm in symptomatic, refractory AF or AFL.  The principles applicable to oral sotalol are valid for IV administration as well.  The IV dose can reach levels within minutes and oral bioavailability is 93% of the IV dose.  Batul explains that IV sotalol can reduce hospital stays by 0.5 days.  IV sotalol is known to prevent common recurrence of atrial fibrillation.  Table 3 shows recommended dosing for IV sotalol to include 1-1.5 mg/kg over 5-30 minutes.  This equates to 70-105 mg in a 70 kg human over a period of up to 30 minutes.  Batul concludes that IV sotalol shortens the time to reach oral therapeutic doses.  Batul explains that 75 mg, 112.5 mg, and 150 mg intravenously equate to an oral dose of 80 mg, 120 mg, and 160 mg, respectively.  
The instant claims appear to administering a slightly higher IV dose than is taught by Ivaturi.  However, Batul explains that a higher dose recommended to include a dose above that taught by Ivaturi.  Moreover, the bioavailability of IV as compared to oral sotalol is detailed.  In view of Batul, a subject with an intended oral dose of 120 mg or 160 mg, administering an IV loading dose of 112.5 mg or 150 mg would be equivalent.
Similarly, Thomas et al., “Rapid loading of sotalol or amiodarone for management of recent onset symptomatic atrial fibrillation: a randomized, digoxin-controlled trial,” American Heart Journal, January 2004, explains: antiarrhythmic agents are commonly used to maintenance of sinus rhythm in patients with intermittent AF to provide a subsequent transition or oral prophylactic therapy. See p1, 2nd par.  Thomas administered 1.5 mg/kg in 10 minutes to a subject.  This equates to 105 mg in a 70 kg human over 10 minutes.   Few patients has adverse reactions and Thomas explains that early initiation of a loading dose can prevent recurrences of atrial fibrillation. See p4, 3rd full par.  Sotalol was safe and effective.
Somberg et al., “Sotalol versus Amiodarone in Treatment of Atrial Fibrillation,” Journal of Atrial Fibrillation, Feb-Mar 2016, Volume, Issue 5, explains: Sotalol is used to maintain normal sinus rhythm (NSR) in Atrial Fibrillation.  Sotalol is known for maintenance and AF conversion.  Somberg explains that the most common topic studied was maintenance of sinus rhythm. See p7, 1st par.  Somberg explains that sotalol has a linear pharmacokinetic profile and the QT prolongation by sotalol is dose related. See p11, 4th full par.  
Overall, sotalol is known to be used to treat the claimed subject population.  Further, Ivaturi, Batul, Thomas, and Li each teach using an IV loading dose to transition a subject to oral therapy.  The examiner acknowledges that Ivaturi teaches using a lower IV dose of 80 mg over an 1 hour, rather than 96 mg to 140 mg over an hour.  However,  Batul explains that IV sotalol at doses as high as 1.5 mg/kg in 10 minutes can be efficacious and safe when rapidly infused in a subject.  Thomas and Li confirm the same in adults and children, respectively.  A person of ordinary skill in the art would therefore consider administering by rapid infusion higher IV loading doses than those taught by Ivaturi given the bioavailability of IV versus oral sotalol (i.e., 93% of IV bioavailability).  In view thereof, if a subject has a target oral dose of 120 mg or 160 mg, it would be obvious to administer an IV loading dose that is higher than 80 mg over 1 hour, such as 112.5 mg corresponding to 95% of the bioavailability of an oral dose of 120 mg.  If such dose is well tolerated, a subject would be transitioned to an oral dose.  This is consistent with the instant claims.  Similarly, if such dosage is not well-tolerated, that subject would be converted to oral therapy as explained by Ivaturi.  This too is consistent with the instant claims.  Unexpected results have not been shown and the prior art teaches dose-proportionate pharmacokinetic parameters and dose being related to QTc and steady state parameters.

Status of the Claims
	Claims 26-29 are pending and examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ivaturi et al., (US2019/0307343).
Ivaturi teaches and claims: a first infusion of 10 mg to 60 mg over 0.5 hours. See prior art claim 4.  Then, a second infusion can be over 0.5 hours after the start of the first infusion.  This second infusion of 10 to 40 mg over 0.5 hours.  This equates to 100 mg over 1 hour and falls within the scope of the instant claims.  Further, a third infusion of 10 mg to 30 mg starting 0.5 hours after the start of the second infusion is claimed. See prior art claims 12 and 13, e.g.  Thus, Ivaturi claims administering 100 mg over 1 hour and 130 mg over 1.5 hours.  While these administration may not be in a “single” IV dosage, the dosing regimen overlaps.
Ivaturi teaches administering sotalol in a manner that allows for intravenous sotalol administered and a patient can be converted to oral sotalol to increase hospital flexibility, convenience, and to save money, regardless of whether they have normal or abnormal renal function. See par. 27 and par. 33.  Typically a subject is required to stay at a hospital for three days prior to discharge. See par. 35.  In this case treatment will allow for a subject to be tested three times for a proper QTc measurement to determine if that subject maintained a QTc that is within 20% of their baseline level prior to treatment. See par. 30.  Further, a patient can be treated whether they have normal or abnormal renal function. See par. 31.  The methods described allow for a reduction of a hospital stay to 24 hours by accelerating parameters, such as Cmax. See par. 44.  Further, after surgery re-initiation of sotalol can re-stabilize Cmax.  See par. 47.  QTc interval is able to be kept below 500 msec throughout this process. See par. 49.  In an example, oral sotalol was administered at a dosage of 80, 120, and 160 mg twice daily. See par. 5 and Figure 2.  Further, embodiments include administering an intravenous dosage initially over a period of 30 minutes to 2 hours. See par. 7.  Ivaturi teaches treating naïve patients or those that require re-initiation therapy, among others. See Fig. 5, e.g.
Ivaturi renders obvious treating a subject with normal sinus rhythm and atrial fibrillation.  Ivaturi teaches that sotalol treatment is required to be initiated in a hospital.  Specifically, the FDA mandates in-hospital initiation of sotalol to reduce the risk of adverse events.  Ivaturi explains that sotalol is used to maintain normal sinus rhythm in patients with symptomatic atrial fibrillation or atrial flutter. See par. 3.    
	Moreover, Ivaturi teaches dose restabilization for subjects that had discontinued sotalol or had surgery, e.g.  Such, re-initiation typically involved 3 days.  Figure 6 shows methods of IV to oral maintenance dose taking 4 hours to achieve a Cmax.
	A main goal of Ivaturi is to accelerate achievement of steady-state maximum plasma concentration (Cmax) of the therapeutic agent by IV and oral administration. See par. 24.  Ivaturi teaches monitoring QTc interval to make sure that the level does not deviate from 20% of the baseline when QTc is measured at baseline, after a first IV dose, and after a second IV dose, e.g. See par.’s 29-30.  This process is maintained through a third IV dose wherein after each dose, a QTc measurement is taken to determine if the QTc interval is within 20% of the baseline level.  At that time, a subject can be transitioned to oral sotalol. See par. 30.  Ivaturi shows that a Cmax steady state can be achieved after 4 hours of initiating the loading infusion. See Figure 6.  A goal of Ivaturi is to make sure that dosing scenarios do not exceed Cmax steady state with minimal risk of QTc prolongation. See par. 53.  Ivaturi teaches achieving a Cmax steady state in an IV/PO switch.  Figure 6 shows methods of IV to oral maintenance dose taking 4 hours to achieve a Cmax, steady state.
	Ivaturi converts as rapidly as possible from IV sotalol to oral sotalol while monitoring QTc intervals and achieving a Cmax steady state of such administration in a subject.  A QTc interval must remain within 20% of a baseline level for a dosage to be increased and methods to achieve Cmax steady state as fast as possible are described.  Even further, the active steps claimed are rendered obvious by Ivaturi.
	Ivaturi explains that sotalol is used to maintain normal sinus rhythm in patients with symptomatic atrial fibrillation or atrial flutter. See par. 3.   
	The examiner notes that sotalol must be initiated in a hospital as required by the FDA.  Ivaturi teaches a manner of speeding up the pace of transition from IV to oral and monitoring QTc interval multiple times after infusions to make sure that such administration is safe.  
	The examiner notes that Ivaturi teaches administration of IV sotalol with rapid QTc monitoring and rapid arrival at a Cmax for transition to oral therapy.  In doing so, Ivaturi provides for an advantage over the typical three-day hospital stays previously required for sotalol.  Further, Ivaturi is designed to treat atrial fibrillation (par. 23) and sotalol is used to maintain normal sinus rhythm in patients with normal symptomatic atrial fibrillation. See par. 3.  Thus, a POSA would understand from Ivaturi that a subject to be treated includes those with normal sinus rhythm.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Ivaturi.  One would be motivated to do so because Ivaturi teaches advantages of converting a subject from IV sotalol to oral sotalol in a manner that reduces hospital stay, increases convenience and reduces cost.  This is done safely and effectively by allow a patient to be monitored for QTc prolongation three times within a short period of time so that conversion can be rapid.  This is taught to be possible regardless of renal abnormality.  Further, Ivaturi explains that as renal function decreases, the dose of sotalol and/or the frequency of administration of sotalol must be decreased.  Ivaturi even provides an example that indicates that abnormal renal function may require administration once daily rather than twice daily.  Given the optimizable nature of dosage and the trend to administer a lower amount to a subject as renal impairment increases, it would require nothing more than routine optimization to arrive at the claimed dosage.  Further, discharging a subject after 2-4 dosages does not appear to conflict with the dosage trend and intent of Ivaturi.  Ivaturi teaches and claims: a first infusion of 10 mg to 60 mg over 0.5 hours. See prior art claim 4.  Then, a second infusion can be over 0.5 hours after the start of the first infusion.  This second infusion of 10 to 40 mg over 0.5 hours.  This equates to 100 mg over 1 hour and falls within the scope of the instant claims.  Further, a third infusion of 10 mg to 30 mg starting 0.5 hours after the start of the second infusion is claimed. See prior art claims 12 and 13, e.g.  Thus, Ivaturi claims administering 100 mg over 1 hour and 130 mg over 1.5 hours.  While these administration may not be in a “single” IV dosage, the dosing regimen overlaps.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Optimizing a dosage of a known-result effective variable with predictable trends in pharmacokinetic parameters would require nothing more than routine experimentation, including in those subjects with varying degrees of renal function, as explicitly taught by Ivaturi.

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ivaturi et al., (US2019/0307343), in view of Batul et al., “Intravenous Sotalol- Reintroducing a Forgotten Agent to the Electrophysiology Therapeutic Arsenal,” Journal of Atrial Fibrillation, Feb-Mar 2017, Vol 9, Issue 5, in view of Thomas et al., “Rapid loading of sotalol or amiodarone for management of recent onset symptomatic atrial fibrillation: a randomized, digoxin-controlled trial,” American Heart Journal, January 2004, in view of Li et al., “Efficacy of Intravenous Sotalol for Treatment of Incessant Tacharrhythmias in Children,” Am J Cardiol 2017; 119:1366-1370, and in view of Somberg et al., “Sotalol versus Amiodarone in Treatment of Atrial Fibrillation,” Journal of Atrial Fibrillation, Feb-Mar 2016, Volume, Issue 5.
Ivaturi as applied above.
Batul advances our knowledges of the safety of IV sotalol infusion cited by Ivaturi and published in 2005, 2010, 2011, and earlier.  Batul explains that IV sotalol is approved to maintain sinus rhythm in symptomatic, refractory AF or AFL.  The principles applicable to oral sotalol are valid for IV administration as well.  The IV dose can reach levels within minutes and oral bioavailability is 93% of the IV dose.  Batul explains that IV sotalol can reduce hospital stays by 0.5 days.  IV sotalol is known to prevent common recurrence of atrial fibrillation.  Table 3 shows recommended dosing for IV sotalol to include 1-1.5 mg/kg over 5-30 minutes.  This equates to 70-105 mg in a 70 kg human over a period of up to 30 minutes.  Batul concludes that IV sotalol shortens the time to reach oral therapeutic doses.  Batul explains that 75 mg, 112.5 mg, and 150 mg intravenously equate to an oral dose of 80 mg, 120 mg, and 160 mg, respectively.  The instant claims appear to administering a slightly higher IV dose than is taught by Ivaturi.  However, Batul explains that a higher dose recommended to include a dose above that taught by Ivaturi.  Moreover, the bioavailability of IV as compared to oral sotalol is detailed.  In view of Batul, a subject with an intended oral dose of 120 mg or 160 mg, administering an IV loading dose of 112.5 mg or 150 mg would be equivalent.
Thomas explains antiarrhythmic agents are commonly used to maintenance of sinus rhythm in patients with intermittent AF to provide a subsequent transition or oral prophylactic therapy. See p1, 2nd par.  Thomas administered 1.5 mg/kg in 10 minutes to a subject.  This equates to 105 mg in a 70 kg human over 10 minutes.  
Similarly, Li teaches treating patients with IV sotalol and those subjects that maintained sinus rhythm were transitioned to oral therapy. See p1367, par. 7.  Subjects that were treated have AVRT, AT, Aflutter, AF, and VT. See Table 1.  Any patient with a QTc above 480 was converted to oral sotalol therapy. See p1367, par. 4.  Li used a loading dose of 1 mg/kg over 10 minutes and then 4.5 mg/kg/day. See p1369, last full par.  Thus, Li shows a reasons that subjects taking IV will be transitioned to oral sotalol.  
Somberg explains: Sotalol is used to maintain normal sinus rhythm (NSR) in Atrial Fibrillation.  Sotalol is known for maintenance and AF conversion.  Somberg explains that the most common topic studied was maintenance of sinus rhythm. See p7, 1st par.  Somberg explains that sotalol has a linear pharmacokinetic profile and the QT prolongation by sotalol is dose related. See p11, 4th full par.  
It would have been prima facie obvious to a person of ordinary skill in the art prior the filing of the instant application to combine the teachings of Ivaturi, Batul, Thomas, Li, and Somberg to arrive at the instantly claimed methods.  One would have been motivated to do so because Ivaturi provides a motivation to expeditiously arrive at an oral dosage after IV therapy, and such transition is shown to be used when subjects have atrial fibrillation and normal sinus rhythm.  Batul explains that IV sotalol dosage includes administering 1-1.5 mg/kg over 5-30 minutes.  In a 30 kg pediatric subject, this would include 30-45 mg over 5-30 minutes, and in a 70 kg human, this would include 70-105 mg over 5-30 minutes.  These rates are consistent with the rapid rates of infusion claimed and in some cases are even faster than the rapid infusion rates claimed.  Moreover, Batul explicitly states that such rapid IV administration can be used in a hospital setting to transition a subject to oral therapy.  Similarly to Batul, Thomas and Li also use rapid infusion at dosages that include administering 70-105 mg over only 10 minutes.
Overall, sotalol is known to be used to treat the claimed subject population.  Further, Ivaturi, Batul, Thomas, and Li each teach using an IV loading dose to transition a subject to oral therapy.  The examiner acknowledges that Ivaturi teaches using a lower IV dose of 80 mg over an 1 hour, rather than 96 mg to 140 mg over an hour.  However,  Batul explains that IV sotalol at doses as high as 1.5 mg/kg in 10 minutes can be efficacious and safe when rapidly infused in a subject.  Thomas and Li confirm the safety and efficacy of a loading dose in adults and children, respectively.  A person of ordinary skill in the art would therefore consider administering by rapid infusion higher IV loading doses than those taught by Ivaturi given the bioavailability of IV versus oral sotalol (i.e., 93% of IV bioavailability).  In view thereof, if a subject has a target oral dose of 120 mg or 160 mg, it would be obvious to administer an IV loading dose that is higher than 80 mg over 1 hour, such as 112.5 mg corresponding to 93% of the bioavailability of an oral dose of 120 mg.  If such dose is well tolerated, a subject would be transitioned to an oral dose.  This is consistent with the instant claims.  Similarly, if such dosage is not well-tolerated, that subject would be converted to oral therapy as explained by Ivaturi.  This too is consistent with the instant claims.  Unexpected results have not been shown and the prior art teaches dose-proportionate pharmacokinetic parameters and dose being related to QTc and steady state parameters.
	As such, no claim is allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628